REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 4, 6 - 10, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 8, several of the features of these claims were known in the art, as evidenced by ELYASAF at al (U.S. PG Pub. No. 2005/0018899) which discloses generating a pseudo-reference image including a circuit pattern of the first defect candidate by superimposing a plurality of images respectively captured at the plurality of overlapping defect candidate coordinates at ¶¶ [0070], [0083]. But, ELYASAF does not disclose determining coordinates of the plurality of second defect candidates as the overlapping defect candidate coordinates with reference to predetermined design information.
With regards to claims 6 - 7, these claims depend from claim 5 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Other prior art considered and hereby made of record includes:
AKUTAGAWA et al (U.S. PG Pub. No. 2002/0006562);
BARAKAT et al (U.S. PG Pub. No. 2014/0177792);
INOUE et al (U.S. PG Pub. No. 2011/0176719);
MINEKAWA et al (U.S. PG Pub. No. 2013/0140457).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668